United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                    UNITED STATES COURT OF APPEALS
                                                             December 18, 2006
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk


                               05-51417



     NORMA CAVAZOS; HECTOR CAVAZOS,

                                          Plaintiffs-Appellants,

                                  v.

     EDGEWOOD INDEPENDENT SCHOOL DISTRICT; JOHNNY R. PEREZ; NORA
     PEREZ; RAMIRO NAVA; MARY LOU MENDOZA; JESSE R. ALCALA; MARISOL
     MARTINEZ; GEORGE GARNICA; ESTEFANA C. MARTINEZ; RICHARD
     BOCANEGRA,

                                          Defendants-Appellees.



         Appeal from the United States District Court for the
                Western District of Texas, San Antonio
                              5:04-CV-679



Before KING, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*


     Norma Cavazos, the former principal of John F. Kennedy High

School in San Antonio, Texas, alleges that her school board and its

members reassigned her to another school as retaliation for taking

disciplinary action against a student who is the son of a school

board member.     She further alleges that the board members and

     *
       Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
others repeatedly harassed her as a result of her decision to

discipline   the   student.        The   district     court   granted     summary

judgment for the defendants on all claims.             We AFFRIM.

      Cavazos first contends that her actions constituted speech

protected under the First Amendment, and that the reassignment

violated 42 U.S.C. § 1983.          However, all of her speech was made

pursuant to her official duties as principal, and thus her First

Amendment argument is foreclosed by the Supreme Court’s recent

decision in Garcetti v. Ceballos, ___ U.S. ___, 126 S.Ct. 1951

(2006).    Under Garcetti, “when public employees make statements

pursuant to their official duties, the employees are not speaking

as citizens for First Amendment purposes, and the Constitution does

not insulate their communications from employer discipline.”                  Id.

at 1960.   Cavazos’s expression consisted of disciplining a student

and   reporting    his   conduct    to       administrators   for   the    school

district, both of which clearly fall within her official duties.

Her First Amendment claim therefore cannot stand, and the district

court’s grant of summary judgment is AFFIRMED.

      Cavazos’s additional claims are similarly unavailing.                  Her

claim for constructive discharge cannot survive summary judgment

because Cavazos has not created an issue of fact as to whether the

events complained of are severe.             To prove constructive discharge,

Cavazos must show that “working conditions would have been so

difficult or unpleasant that a reasonable person in the employee’s

shoes would have felt compelled to resign.”             Landgraf v. USI Film

                                         2
Prods., 968 F.2d 427, 429–30 (5th Cir. 1992) (citations omitted).

Moreover,    a    constructive    discharge   claim      requires   “a   greater

severity or pervasiveness of harassment than the minimum required

to prove a hostile work environment.”                 Id. at 430 (citation

omitted).        The incidents of which Cavazos complains are best

described as ordinary work-related disagreements with various board

members.     She    alleges,     for   example,   that    some   board   members

repeatedly second-guessed her decisions and blamed her for things

that were out of her control.          We do not dispute that it would be

unpleasant to work in such an environment, but allegations of this

sort do not reach the level of severity required for a claim of

constructive discharge.

     Cavazos’s third cause of action was for intentional infliction

of emotional distress.      Unlike the other claims, this was not filed

against the entire board, but rather against one board member,

Johnny Perez, and his wife, Nora Perez.             A claim of intentional

infliction of emotional distress requires, among other things, that

there be “extreme and outrageous conduct” on the part of the

defendant.       Twyman v. Twyman, 855 S.W.2d 619, 621–22 (Tex. 1993).

Extreme and outrageous conduct is that which is “so outrageous in

character, and so extreme in degree, as to go beyond all possible

bounds of decency, and to be regarded as atrocious, and utterly

intolerable in a civilized community.”                Id. at 621 (citation

omitted). As with the constructive discharge claim, the conduct of

which Cavazos complains does not rise to the level necessary to

                                        3
survive summary judgment. She alleges, in short, that Mr. and Mrs.

Perez repeatedly threatened to have her fired.         Even if this is

true,   we    do   not   believe   that   such   statements   are   aptly

characterized as “atrocious, and utterly intolerable in a civilized

community.”    Id.

     Finally, Cavazos’s claim for civil conspiracy must also fail

because, absent any First Amendment retaliation or intentional

infliction of emotional distress, there is no indication that any

of the defendants engaged in any unlawful, overt act in furtherance

of the alleged conspiracy.         See Massey v. Armco Steel Co., 652

S.W.2d 932, 934 (Tex. 1983) (listing essential elements of civil

conspiracy).

     In light of the foregoing, we AFFIRM the district court’s

grant of summary judgment as to all claims.




                                     4